250 S.W.3d 380 (2008)
Betty DOWNEY, Plaintiff/Respondent,
v.
UNIVERSITY INTERNISTS OF ST. LOUIS, INC., and Robert Brinkmann, M.D., Defendants/Appellants.
No. ED 88755.
Missouri Court of Appeals, Eastern District, Division Three.
January 29, 2008.
Motion for Rehearing and/or Transfer Denied March 10, 2008.
Application for Transfer Denied May 20, 2008.
J. Thaddeus Eckenrode, St. Louis, MO, for appellant.
Mary Coffey, St. Louis, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J, and GLENN A. NORTON, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 10, 2008.

ORDER
PER CURIAM.
University Internists of St. Louis, Inc. and Robert Brinkman, M.D. appeal the judgment in favor of Betty Downey entered on her claim of wrongful death. We have reviewed the briefs of the parties and the record on appeal and find no error of law, No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
*381 The judgment is affirmed pursuant to Rule 84.16(b).